DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/14/2020 and 03/25/21 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second portion comprises a bent portion being seen below the side plate as viewed from outside of the side plate” recited in claim 1, and “a second portion extending from the first portion and disposed at a position lower than that of a lower end of the side plate of the cover can” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first portion overlapped with and facing the side plate of the cover can” and “the second portion comprises a bent portion being seen below the side plate as viewed from outside of the side plate” in claim 1, and “a second portion extending from the first portion and disposed at a position lower than that of a lower end of the side plate of the cover can” in claim 16 lacks of antecedent basis, there is no written description of those limitations in the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the limitation “the second portion comprises a bent portion being seen below the side plate as viewed from outside of the side plate” was not described in the specification and the drawing.  It is noted that figs 3-8 show the end surface of the side plate flushes to the end surface of the base, so that the bent portion is not below the side plate.
Regarding claim 16, the limitation “a second portion disposed at a position lower than that of a lower end of the side plate of the cover can” was also not described in the specification and the drawing.
Claims 2-15, 17-19 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Higuchi (US 2010/0061000 A1).
Regarding claim 20, Higuchi teaches a voice coil motor, comprising: 
a cover (16, fig 1b) can made of metal material (para [0036]), the cover can (16) comprising a top plate (165) and a side plate (161-164) extending from the top plate (165); 
a bobbin (13) disposed in the cover can (16); 
a coil (31-32) and a magnet (17) disposed in the cover can (12) and moving the bobbin (13) in an optical axis direction (up and down direction); 
a base (19) disposed below the bobbin (13) and coupled with the side plate (161-164) of the cover can (16); and 
an elastic member (14X) connecting the bobbin (13) and the base (19). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al. (US 7,715,131 B2) teaches voice coil motor (VCM) actuator includes a fixed bracket, a lens barrel, two flat spring plates, a support plate, a plurality of positioning pins, a plurality of coils, and a plurality of magnets. The fixed bracket includes a first chamber and a plurality of magnet mounting holes. A lens barrel is positioned in the first chamber. The flat spring plates and the support plate include a plurality of first locating holes and second locating holes. Two resilient heads are formed on two ends of each positioning pin. Each positioning pin interconnects between respective first locating holes of the flat spring plates and respective second locating holes of the support plate. A plurality of coils are wrapped around an outer wall of the lens barrel. A plurality of magnets is received in the magnet mounting holes.
Okita et al. (US 7,486,882 B2) teaches a lens unit includes a lens barrel, an imaging system arranged therein; a movable part having a movable lens, moved in an optical axis with respect to the lens barrel; a linear actuator for moving the movable part in the optical axis direction; and a biasing plate spring having a holding section that holds the movable part, spring sections that can be resiliently deformed and bias the movable part in the optical axis direction, and attached sections that are attached to the lens barrel, the thickness direction of the plate spring coinciding with the optical axis, wherein the holding section of the biasing plate spring is formed into a circular arc; and at least a portion of the spring sections of the plate spring are formed into a shape extending in a direction substantially along the holding section on the outer peripheral side of the holding section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834